611 So. 2d 538 (1992)
MIAMI BEACH COMMUNITY CHURCH, INC., a not-for-profit Florida corporation, Appellant,
v.
Fred R. STANTON, L. Jules Arkin, John Constantino, Jr., Nicholas M. Daniels, Lyle Donald Holcomb, Jr., Ellen Rose, Lee Rose, Jr., David I. Safer, and Howard A. Seitlin, as general partners of Therrel Baisden & Meyer Weiss, a general partnership, Appellees.
No. 91-2933.
District Court of Appeal of Florida, Third District.
December 1, 1992.
Rehearing Denied February 9, 1993.
Mark V. Silverio, and Cynthia M. Byrne, Miami, for appellant.
Marlow, Connell, Valerius, Abrams, Lowe & Adler, and Joseph H. Lowe, Miami, for appellees.
Before SCHWARTZ, C.J., and COPE and GERSTEN, JJ.
PER CURIAM.
We affirm based on the rule that a frustrated beneficiary of a will does not have a legal malpractice action against the testator's lawyer unless the testator's intent as expressed in the will, not as shown by extrinsic evidence, is frustrated due to the lawyer's negligence. Espinosa v. Sparber, Shevin, Shapo, Rosen & Heilbronner, 586 So. 2d 1221 (Fla. 3d DCA 1991); Lorraine v. Grover, Ciment, Weinstein & Stauber, P.A., 467 So. 2d 315 (Fla. 3d DCA 1985).